Citation Nr: 9929204	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  99-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for thoracolumbar 
scoliosis and S-1 spondylolisthesis (back disorder), 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to January 
1991.  

This matter arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board or BVA) for 
resolution.  


REMAND

The Board is of the opinion that additional action is 
required by the RO prior to any further review by the BVA of 
the veteran's claim.  In April 1999, the veteran appeared at 
a personal hearing before the undersigned Board Member and 
presented additional evidence at that time.  The transcript 
of that hearing is currently unavailable.  The Board would 
observe that additional evidence was received in March, June, 
and July 1999.  This material was received after the last 
Statement of the Case (SOC) was issued in November 1998.  It 
would appear that the RO has not had the opportunity to 
review and evaluate this evidence in connection with the 
veteran's claim for an evaluation in excess of 20 percent for 
her service-connected back disorder.  The Board also notes 
that any pertinent evidence submitted to the BVA must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC), unless this 
procedural right has been waived by the veteran.  See 
38 C.F.R. § 20.1304(c) (1998).  

As noted, there is no indication that the RO has had the 
opportunity to evaluate this evidence, and there is no SSOC 
of record showing that the above-referenced evidence has been 
considered.  In addition, there is no indication that the 
veteran has waived her procedural right to have this 
additional evidence considered by the RO.  If a constructive 
waiver was given at the personal hearing, such cannot be 
determined because the transcript of that hearing is 
unavailable.  Accordingly, this issue must be referred back 
to the RO for consideration of the additional evidence 
received after November 1998.  

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Therefore, the case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
private or VA medical treatment records 
pertaining to her service-connected back 
disorder dated since the last request for 
such information.  The veteran should be 
advised that it is unnecessary to provide 
duplicate treatment records.  

2.  Upon completion of the requested 
development, the RO should adjudicate the 
veteran's claim for an evaluation in 
excess of 20 percent for a back disorder 
on the basis of all of the available 
evidence.  All relevant statutes and 
regulations should be applied, including 
38 C.F.R. §§ 4.40, 4.45 (1998).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If the action taken is adverse to the 
veteran, she and her representative 
should be furnished with a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  She should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the Board 
for additional review.  


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence she desires 
to have considered in connection with the present appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until she is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












